                        Case 2:19-cv-01544-WBS-KJN Document 127 Filed 01/07/21 Page 1 of 5


                    1   David A. Garcia CA Bar No. 218356
                        david.garcia@ogletreedeakins.com
                    2   Graham M. Hoerauf CA Bar No. 307649
                        graham.hoerauf@ogletree.com
                    3   Carlos Bacio CA Bar No. 328466
                        carlos.bacio@ogletree.com
                    4   OGLETREE, DEAKINS, NASH, SMOAK &
                        STEWART, P.C.
                    5   Park Tower, Fifteenth Floor
                        695 Town Center Drive
                    6   Costa Mesa, CA 92626
                        Telephone:    714-800-7900
                    7   Facsimile:    714-754-1298
                    8   Attorneys for Plaintiff Zoom Imaging Solutions, Inc.
                    9                                     UNITED STATES DISTRICT COURT

                   10                                    EASTERN DISTRICT OF CALIFORNIA

                   11

                   12   ZOOM IMAGING SOLUTIONS, INC.,                     Case No. 2:19-CV-01544-WBS-KJN

                   13                      Plaintiff,                     STIPULATION TO EXTEND EXPERT
                                                                          DISCOVERY DEADLINE; ORDER
                   14           v.
                                                                          Complaint Filed:      August 9, 2019
                   15                                                     Trial Date:           None Set
                        EDWARD ROE; MAXWELL RAMSAY;
                                                                          Judge:                Hon. William B. Shubb
                        JON CROSSEN; CORINNE FUERST;
                   16                                                     Magistrate Judge:     Hon. Kendal J. Newman
                        ANDREW ALSWEET; KEVIN TOON;
                        JASON PEEBLER; ABIGAIL NEAL;
                   17   POWER BUSINESS TECHNOLOGY LLC;
                        BRYAN DAVIS; MAURA LOPEZ;
                   18   JEFFREY ORLANDO; JESSICA HINTZ
                        and DOES 1 through 100, inclusive,
                   19

                   20                      Defendants.

                   21

                   22
                                Plaintiff Zoom Imaging Solutions, Inc. (“Plaintiff”) and Defendants Edward Roe, Max
                   23
                        Ramsay, Jon Crossen Corinne Fuerst, Andy Alsweet, Kevin Toon, Jason Peebler, Abigail Neal,
                   24
                        Power Business Technology LLC, Bryan Davis, Maura Lopez, Jeffrey Orlando and Jessica Hintz
                   25
                        (“Defendants”) hereby stipulate and respectfully request an Order modifying the Court’s Scheduling
                   26
                        Order dated February 13, 2020, [Dkt. No. 90], to extend the deadline for the parties to disclose
                   27
Zoom v Roe 19-
1544.Stip EOT
                        experts and produce reports until March 25, 2021 and, with respect to experts intended solely for
Expert Discovery
                   28
                        rebuttal, to extend the deadline for the parties to disclose experts and produce reports until April 22,
                         {02344256.DOCX}                   1            Case No. 2:19-CV-01544-WBS-KJN
                                 STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE; ORDER
                        Case 2:19-cv-01544-WBS-KJN Document 127 Filed 01/07/21 Page 2 of 5


                    1   2021. The current deadlines are February 12, 2021 and March 12, 2021, respectively. Plaintiff and
                    2   Defendants (the “Parties”), through their respective counsel, hereby stipulate and agree to the
                    3   following:
                    4           WHEREAS, Plaintiff commenced this action against Defendants by filing a Complaint on
                    5   August 9, 2019;
                    6           WHEREAS, Plaintiff served and filed its Amended Complaint on November 29, 2019;
                    7           WHEREAS, the Parties have conducted, and continue to conduct, fact discovery;
                    8           WHEREAS, Plaintiff believes there is additional fact discovery it must conduct so as to allow
                    9   its experts sufficient time to prepare their reports;
                   10           WHEREAS, Defendants agree to stipulate to extend the expert discovery deadlines;
                   11           WHEREAS, good cause exists to extend the expert discovery deadline of this matter as all
                   12   Parties have stipulated to this continuance and the interests of justice are best served by the brief
                   13   continuance, which will allow the Parties additional time to evaluate the merits of this action and to
                   14   prepare their respective experts for trial.
                   15           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED between the Parties
                   16   as follows:
                   17           The deadline for the parties to disclose experts and produce reports is extended to March 25,
                   18   2021 and, with respect to experts intended solely for rebuttal, the deadline for the parties to disclose
                   19   experts and produce reports is extended to April 22, 2021.
                   20

                   21   DATED: January 5, 2021                          OGLETREE, DEAKINS, NASH, SMOAK &
                                                                        STEWART, P.C.
                   22

                   23

                   24                                                   By: /s/
                                                                            David A. Garcia
                   25                                                       Graham M. Hoerauf
                                                                            Carlos Bacio
                   26                                                       Attorneys for Plaintiff
                                                                            Zoom Imaging Solutions, Inc.
Zoom v Roe 19-
                   27
1544.Stip EOT
Expert Discovery
                   28

                         {02344256.DOCX}                   2            Case No. 2:19-CV-01544-WBS-KJN
                                 STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE; ORDER
                        Case 2:19-cv-01544-WBS-KJN Document 127 Filed 01/07/21 Page 3 of 5


                    1
                        DATED: January 5, 2021                        STOEL RIVES LLP
                    2

                    3

                    4                                                 By: /s/
                                                                          Thomas A. Woods
                    5                                                     Christopher L. Russell
                                                                          Nicholas Karkazis
                    6                                                     Attorneys for Defendants
                                                                          Edward Roe and Power Business Technology,
                    7                                                     LLC

                    8

                    9   DATED: January 5, 2021                        PORTER SCOTT, APC

                   10

                   11
                                                                      By: /s/                                      .
                   12                                                     Martin N. Jensen
                                                                          Jeffrey A. Nordlander
                   13                                                     Attorneys for Defendants
                                                                          Max Ramsay, erroneously sued as Maxwell
                   14                                                     Ramsay, Jon Crossen, Corrine Fuerst, Andy
                                                                          Alsweet, erroneously sued as Andrew Alsweet,
                   15                                                     Kevin Toon, Jason Peebler, Abigail Neal, Bryan
                                                                          Davis, Jessica Hintz, Maura Lopez and Jeffrey
                   16                                                     Orlando

                   17
                                                                       ORDER
                   18
                                The Court, having reviewed the Parties’ Joint Stipulation to extend expert discovery, and
                   19
                        with good cause present, IT IS ORDERED THAT the deadline for the parties to disclose experts
                   20
                        and produce reports is extended to March 25, 2021 and, with respect to experts intended solely for
                   21
                        rebuttal, the deadline for the parties to disclose experts and produce reports is extended to April 22,
                   22
                        2021.
                   23
                        Dated: January 7, 2021
                   24

                   25

                   26

Zoom v Roe 19-
                   27
1544.Stip EOT
                        zoom.1544
Expert Discovery
                   28

                         {02344256.DOCX}                      3            Case No. 2:19-CV-01544-WBS-KJN
                                    STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE; ORDER
                        Case 2:19-cv-01544-WBS-KJN Document 127 Filed 01/07/21 Page 4 of 5


                    1
                                                           PROOF OF SERVICE
                    2                           Zoom Imaging Solutions, Inc. v. Edward Roe, et al.
                                                      Case No. 2:19-CV-01544-WBS-KJN
                    3
                                I am and was at all times herein mentioned over the age of 18 years and not a party to the
                    4   action in which this service is made. At all times herein mentioned I have been employed in the
                        County of Orange in the office of a member of the bar of this court at whose direction the service
                    5   was made. My business address is 695 Town Center Drive, Suite 1500, Costa Mesa, CA 92626.
                    6           On January 7, 2021, I served the following document(s):
                    7   STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE; [PROPOSED] ORDER
                    8   by placing ☐ (the original) ☒ (a true copy thereof) in a sealed envelope addressed as follows:
                    9   ☐       BY MAIL: I placed the envelope for collection and mailing, following our ordinary business
                                practices. I am readily familiar with the practice of Ogletree, Deakins, Nash, Smoak &
                   10           Stewart P.C.’s practice for collecting and processing correspondence for mailing. On the
                                same day that correspondence is placed for collection and mailing, it is deposited in the
                   11           ordinary course of business with the United States Postal Service, in a sealed envelope with
                                postage fully prepaid.
                   12
                        ☐       BY FACSIMILE: by transmitting a facsimile transmission a copy of said document(s) to
                   13           the following addressee(s) at the following number(s), in accordance with:
                   14                      ☐   the written confirmation of counsel in this action:
                                           ☐   [Federal Court] the written confirmation of counsel in this action and order of
                   15                          the court:
                   16   ☒       BY CM/ECF: With the Clerk of the United States District Court of California, using the
                                CM/ECF System. The Court’s CM/ECF System will send an e-mail notification of the
                   17           foregoing filing to the parties and counsel of record who are registered with the Court’s
                                CM/ECF System.
                   18
                        ☒       (Federal)      I declare that I am employed in the office of a member of the State Bar of this
                   19                          Court at whose direction the service was made. I declare under penalty of
                                               perjury under the laws of the United States of America that the above is true
                   20                          and correct.
                   21   ☐       (Federal)      I declare that I am a member of the State Bar of this Court at whose direction
                                               the service was made. I declare under penalty of perjury under the laws of the
                   22                          United States of America that the above is true and correct.
                   23          I declare under penalty of perjury under the laws of the United States of America that the
                        above is true and correct.
                   24

                   25           Executed on January 7, 2021, at Costa Mesa, California.
                   26
                                                                             ___/s/_____________________
Zoom v Roe 19-
                   27
1544.Stip EOT
Expert Discovery                                                             Theresa Fontes
                   28

                         {02344256.DOCX}                   4            Case No. 2:19-CV-01544-WBS-KJN
                                 STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE; ORDER
                        Case 2:19-cv-01544-WBS-KJN Document 127 Filed 01/07/21 Page 5 of 5


                    1                                      SERVICE LIST
                    2

                    3   Thomas A. Woods, Esq.                    Attorneys for Defendants
                        Christopher L. Russell, Esq.             EDWARD ROE and POWER BUSINESS
                    4   Corey M. Day, Esq.                       TECHNOLOGY, LLC
                        Nicholas Karkazis, Esq.
                    5   STOEL RIVES LLP
                        500 Capitol Mall, Suite 1600
                    6   Sacramento, CA 95814
                        Telephone:     916-447-0700
                    7   Facsimile:     916-447-4781
                        thomas.woods@stoel.com
                    8   chris.russell@stoel.com
                        corey.day@stoel.com
                    9   nicholas.karkazis@stoel.com

                   10   Martin N. Jensen, Esq.                   Attorneys for Defendants
                        Jeffrey A. Nordlander, Esq.              MAX RAMSAY, erroneously sued as
                   11   PORTER SCOTT, APC                        MAXWELL RAMSAY, JON CROSSEN,
                        350 University Avenue, Suite 200         CORINNE FUERST, ANDY ALSWEET,
                   12   Sacramento, CA 95825                     erroneously sued as ANDREW ALSWEET,
                        Telephone:    916-929-1481               KEVIN TOON, JASON PEEBLER, ABIGAIL
                   13   Facsimile:    916-927-3706               NEAL, BRYAN DAVIS, JESSICA HINTZ,
                        mjensen@porterscott.com                  MAURA LOPEZ, and JEFFREY ORLANDO
                   14   jnordlander@porterscott.com
                        dganzon@porterscott.com
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

Zoom v Roe 19-
                   27
1544.Stip EOT
Expert Discovery
                   28

                        {02344256.DOCX}                   5            Case No. 2:19-CV-01544-WBS-KJN
                                STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINE; ORDER
